DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of the Application
Claims 1-26 are pending and are examined herein.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the "right to exclude" granted by a patent and to prevent possible harassment by multiple assignees.  See In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the conflicting application or patent is shown to be commonly owned with this application.  See 37 CFR 1.130(b).
Effective January 1, 1994, a registered attorney or agent of record may sign a terminal disclaimer.  A terminal disclaimer signed by the assignee must fully comply with 37 CFR 3.73(b).

Claims 1-26 are provisionally rejected under the judicially created doctrine of obviousness-type double patenting as being unpatentable over claims 1, 3-4, 10-11, 13, 15, 17, 19, 21, 23, 27, 81, 83-92 of copending Application No. 17/130,769.  Although the conflicting claims are not identical, they are not patentably distinct from each other because both sets of claims recite a method of treating cataplexy or excessive daytime 
This is a provisional obviousness-type double patenting rejection because the conflicting claims have not in fact been patented.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-24 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Allphin et al. (US Patent 8,591,922 B1, of record).
Allphin et al. teach pharmaceutical compositions and formulations comprising mixed salts of gamma-hydroxybutyrate (GHB) and their use in methods of treating sleep disorders, such as cataplexy and narcolepsy (abstract).  Gamma-hydroxybutyrate (GHB), otherwise known as oxybate, is known to reduce signs and symptoms of narcolepsy or daytime sleepiness.  Sodium oxybate, commercially sold as Xyrem, is approved for the treatment of excessive daytime sleepiness and cataplexy in patients with narcolepsy.  Xyrem is a chronically used product, which requires high levels of the drug.  The amount of sodium intake from the drug significantly increases the dietary sodium intake for patients, which is undesirable for patients with hypertension, heart 
Allphin et al. teaches a method of switching a composition comprising sodium oxybate to a composition comprising an oxybate salt mixture due to the reasons above.  The oxybate salt mixture composition is adjusted to produce a mixture having the same overall mass potency as sodium oxybate.  In other words, the weighted-average molecular weight per molar equivalent of oxybate is the same.  Thus, the absolute dosing of the oxybate salt mixture, in grams of drug substance, is the same as sodium oxybate.  This is particularly useful for avoiding potential confusion and reducing medication errors as a result of switching patients from a sodium oxybate product to a mixed salt product (example 6, col. 28, lines 55-67). 
Allphin et al. teach a pharmaceutical composition of gamma-hydroxybutyrate (GHB) comprising a mixture of salts of GHB, wherein the mixture consists of sodium salt of gamma-hydroxybutyrate, a potassium salt of gamma-hydroxybutyrate (GHB), a magnesium salt of gamma-hydroxybutyrate, and a calcium salt of gamma-hydroxybutyrate (claim 1) as a liquid formulation (claim 27) for oral administration (claim .

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 25-26 are rejected under 35 U.S.C. 103 as being unpatentable over Allphin et al. (US Patent 8,591,922 B1, of record), as applied to claims 1-24,  in view of Khayrallah et al. (US Patent Application 2014/0275244 A1).
The instant claims are directed to a method of treating cataplexy or excessive daytime sleepiness in a patient with narcolepsy by switching from a composition comprising sodium oxybate to a composition comprising a mixture of sodium, potassium, magnesium, and calcium oxybate, wherein the patient is an adult patient or a pediatric patient.  
Allphin et al. teach as discussed above, however, fail to disclose wherein the patient is an adult patient or a pediatric patient.  

Therefore, it would have been prima facie obvious to a person of ordinary skill in the art, prior to the effective filing date of the claimed invention, to have selected an adult or pediatric patient with cataplexy or narcolepsy, as taught by Khayrallah et al., in the method of treating cataplexy by administering a composition comprising a mixture of sodium, potassium, magnesium, and calcium oxybate, as taught by Allphin et al.
A person of ordinary skill in the art would have been motivated to select an adult or pediatric patient with cataplexy or narcolepsy for treatment because Allphin et al. teaches a method of treating cataplexy in a human patient, in general, and does not exclude any particular age groups.  Further, Khayrallah et al. teaches that both cataplexy and narcolepsy affects males and females of any age.  Therefore, one of ordinary skill in the art would have had a reasonable expectation of success in treating cataplexy in an adult or pediatric patient by administering a composition comprising a mixture of sodium, potassium, magnesium, and calcium oxybate.





Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Yong S. Chong whose telephone number is (571)-272-8513.  The examiner can normally be reached Monday to Friday: 9 am to 5 pm EST.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at (866)-217-9197 (toll-free).

/Yong S. Chong/Primary Examiner, Art Unit 1627